Citation Nr: 1737230	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  15-14 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to February 1976.  He died in October 2011.  The appellant is his surviving spouse.  

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied service connection for the cause of the Veteran's death.  [A February 2017 Board decision, under a separate docket number, denied an effective date prior to November 26, 2003 for the grant of service connection for paranoid schizophrenia.]  

In January 2017, the appellant submitted additional evidence consisting of statements from the Veteran's treatment providers.  38 U.S.C.A. § 7105(e) provides that waiver of initial agency of original jurisdiction (AOJ) review of evidence submitted by the claimant or her representative to the AOJ or the Board is presumed in cases where, as here, the substantive appeal was filed after February 2, 2013.  See 38 U.S.C.A. § 7105(e) (West 2014); VA Fast Letter 14-02 (May 2, 2014).  Accordingly, no waiver of review by the AOJ is required.

In April 2017, the Board sought Veterans Health Administration (VHA) advisory medical opinions in the matter from a psychologist and an oncologist; such opinions were received in August 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in October 2011, and his death certificate lists cardiopulmonary arrest as the immediate cause of death due to or as a consequence of cholangiocarcinoma of the liver.

2.  At the time of his death, the Veteran was in receipt of service connection for paranoid schizophrenia.

3.  Competent evidence shows that the Veteran's paranoid schizophrenia disability caused and/or aggravated his smoking addiction (nicotine dependence) which in turn reduced his chance of survival from cholangiocarcinoma.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran's death may be service connected if the death resulted from a disability incurred or aggravated in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.303(a), 3.312.  The service-connected disability may be either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312(c).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

The Veteran's Certificate of Death shows that he died on October [redacted], 2011.  His immediate cause of death is listed as cardiopulmonary arrest due to or as a consequence of cholangiocarcinoma of the liver.  

At the time of the Veteran's death, service connection was in effect for paranoid schizophrenia.

The appellant essentially contends that the Veteran's service-connected psychiatric disability caused him to smoke and abuse alcohol and drugs, which resulted in/contributed to his fatal cholangiocarcinoma.  

Governing law and regulations provide that direct service connection may be granted only when a disability or cause of death was incurred or aggravated in the line of duty, and not the result of the Veteran's willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 105; 38 C.F.R. § 3.301.  However, case law provides that there can be service connection for compensation for an alcohol/drug abuse disability acquired as secondary to a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

Additionally, governing law and regulations prohibit service connection of a death or disability on the basis that it resulted from an injury or disease attributable to the use of tobacco products by a veteran during active service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300(a).  However, VA's General Counsel has held that the legal bar to service connection for a disability or death attributable to tobacco use does not bar a finding of secondary service connection for a disability or death related to a veteran's use of tobacco products after the veteran's service, where that disability is proximately due to or aggravated by a service-connected disability that is not service connected on the basis of being attributable to the veteran's use of tobacco products during service.  VAOPGCPREC 6-2003 (October 28, 2003).  

In support of her claim, the appellant has submitted medical articles which suggest a connection between mental health and the development of cancer.  See extensive research results section of November 23, 2016 correspondence from appellant.  

In support of her claim, the appellant also submitted January 2017 statements from the VA physician and social worker who were involved with the Veteran's medical care.  Specifically, the statement from the Veteran's physician includes the opinion that the Veteran's "PTSD and schizophrenia directly contributed to [the Veteran's] drinking and smoking which in turn contributed to his cholangiocarcinoma and his poor response to therapy."  

Because this statement does not include an explanation of rationale and, as such, does not provide a sufficient basis upon which to support the appellant's claim, in April 2017, the Board sought VHA advisory medical opinions in the matter from a psychologist and an oncologist which were received in August 2017.

The VHA psychologist responded that it is at least as likely as not (50 percent or greater probability) that the Veteran's use of tobacco products/smoking was caused (and aggravated) by his service-connected paranoid schizophrenia.  The medical expert explained that "[t]the connection between schizophrenia and nicotine dependence is a strong one that is well documented in the literature to the extent that it is included in text-books.  There is no doubt about this linkage, and it is easily researched and determined to be true.  The presence of schizophrenia is directly correlated with a much higher rate of nicotine dependence than those without schizophrenia or other mental disorders."

The VHA oncologist responded that "there is a [greater than] 50% chance that [the Veteran's] survival was reduced because of his continuing tobacco use."  The medical expert noted that the overall survival for patients with metastatic cholangiocarcinoma is poor.  Citing to studies which showed a median overall survival rate of 8.1 months and 7.3 months, the medical expert noted that the Veteran lived 3 or 4 months less than the median in these two studies.  

The only competent (medical) evidence that directly and adequately addresses the matter of a nexus between the Veteran's service-connected paranoid schizophrenia, smoking and cause of death are the August 2017 VHA medical advisory opinions from the psychologist (linking smoking/tobacco addiction to the Veteran's service-connected paranoid schizophrenia) and oncologist (finding that the Veteran's smoking/tobacco addiction reduced his chance of survival from cholangiocarcinoma).  The Board finds no reason to question the expertise of these medical experts, and the opinions reflect familiarity with the record, and cite to supporting factual data and medical literature.  The opinions (combined) link the Veteran's cholangiocarcinoma (indirectly, as rendering him materially less capable of resisting the effects of the cholangiocarcinoma due to smoking/tobacco addiction, which was secondary to paranoid schizophrenia, and therefore not within the legal prohibition against compensation for disability due to tobacco use) to his service connected paranoid schizophrenia.  The Board finds the opinions probative and persuasive.  It is not in dispute that the cholangiocarcinoma was a contributory cause of the Veteran's death.  Accordingly, competent and probative evidence supports the appellant's claim; service connection for the cause of the Veteran's death is warranted.



ORDER

Service connection for the cause of the Veteran's death is granted.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


